Title: From George Washington to Thomas Jefferson, 18 September 1787
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
Philadelphia Sept. 18th 1787

Yesterday put an end to the business of the Fœderal Convention. Inclosed is a copy of the Constitution, by it agreed to, not doubting but that you have participated in the general anxiety which has agitated the minds of your Countrymen on this interesting occasion, I shall be excused I am certain for this endeavor to relieve you from it—especially when I assure you of the sincere regard and esteem with which I have the honor to be, Dr Sir Yr Most Obedt and Very Hble Servant

G. Washington

